Case: 17-14749    Date Filed: 01/22/2019   Page: 1 of 12


                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                               No. 17-14749
                           Non-Argument Calendar
                         ________________________

                          Agency No. A206-882-182



ELIDA A. FLORES-PANAMENO,
CHRISTIAN ALEXANDER PANAMENO-FLORES,
MADELINE BATSAVE PANAMENO-FLORES,

                                               Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                               Respondent.

                         ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (January 22, 2019)

Before MARCUS, ROSENBAUM, and BRANCH, Circuit Judges.

BRANCH, Circuit Judge:
               Case: 17-14749       Date Filed: 01/22/2019       Page: 2 of 12


       Elida Antonia Flores-Panameno petitions for review1 of the Board of

Immigration Appeals’s (“BIA”) dismissal of her appeal. In short, Flores-

Panameno asserts she received ineffective assistance of counsel because her former

attorney misled her into accepting voluntary departure by telling her she would

immediately be deported if she did not accept it. She filed a motion to reopen on

that basis. The immigration judge (“IJ”) denied that motion. He found her

acceptance of voluntary departure was truly voluntary, despite the ineffective

assistance of counsel, because he had himself gone through what he deemed to be

appropriate procedures at the departure hearing to ensure that was so.

       We lack a transcript of the hearing in question, hampering our ability to

decide this petition. We conclude Flores-Panameno bore the burden of producing

any such transcript. Because she did not produce a transcript, we find that we may

rely on the IJ’s reconstruction of the record. In this case, however, the IJ’s

reconstruction may be incomplete. Accordingly, we are unable to assess fully

Flores-Panameno’s voluntariness. We therefore grant the petition and remand to

the BIA to determine the full scope of the IJ’s inquiry into voluntariness, as set

forth in more detail below.

                                                   I.



       1
         Flores-Panameno is the lead petitioner. Her two minor children are derivative
beneficiaries in these proceedings. For ease, we refer to her as the sole petitioner.
                                               2
              Case: 17-14749    Date Filed: 01/22/2019    Page: 3 of 12


                                              A.

      On or about December 5, 2014, Flores-Panameno and her two minor

children, natives of El Salvador, entered the United States. Two days later, Flores-

Panameno was issued a Notice to Appear for being an alien in the United States

without being admitted or paroled. After she retained counsel, who secured a

transfer of venue to Atlanta and a continuance, a master calendar hearing was

scheduled for February 11, 2016.

      The record does not expressly reveal what happened at the February hearing,

although the events of that hearing remain relevant. The next thing we know is

that, at the March 15, 2016, hearing, Flores-Panameno requested pre-conclusion

voluntary departure and signed a declaration regarding non-coercion. The

declaration required her to acknowledge (among other things) that she admitted to

all charges/conceded to removability, that the only relief she sought was voluntary

departure, that she was not coerced, and that she waived all rights to appeal. If

Flores-Panameno filed a motion to reconsider, she acknowledged, the grant of

voluntary departure would be terminated automatically and “the alternative order

of removal [would] take effect immediately.” The IJ granted her request and gave

her until July 13, 2016, to depart. There is no transcript in the record of the March

15, 2016, hearing, but there are handwritten notes on the IJ’s order that read,

“Advised orally” and “Knowing and voluntary request for VD.”

                                          3
              Case: 17-14749    Date Filed: 01/22/2019    Page: 4 of 12


                                              B.

      On July 12, 2016, Flores-Panameno, through new counsel, moved to reopen

the proceedings. She alleged ineffective assistance of her former counsel for

failure to apply for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).

      Flores-Panameno explained that she had retained her former counsel to

assist her in applying for asylum. Her former counsel told her he would prepare

the application. But on the day of the February 11, 2016, hearing, he told her it

was too late to apply. He stated the IJ would let them know at the following

hearing whether the IJ would accept the late asylum application. Yet at the March

15, 2016, hearing, the attorney asked Flores-Panameno to sign a document but did

not explain what the document was. The document was a Request for Pre-

Conclusion Voluntary Departure and Declaration Regarding Non-Coercion.

Flores-Panameno “thought [the document] was some sort of certification” and did

not find out what she had signed until the IJ called the case. When she expressed

her confusion to the IJ, he ordered a recess to give her time to speak with her

attorney. Her attorney did not speak Spanish, and she did not speak English, so

conversing was difficult. The attorney told her the IJ would not accept her asylum

application, so voluntary departure was her only option to avoid immediate

removal. She asserts she accepted voluntary departure thinking it was her only

                                          4
              Case: 17-14749    Date Filed: 01/22/2019    Page: 5 of 12


choice; had the options been explained to her before the hearing, she says, she

would not have acquiesced.

      Indeed, she argues, she is “unable to return” to El Salvador. In her affidavit

attached to the motion to reopen, she stated she left because she and her children

were being threatened by two rival gangs, MS-13 and the 18th Gang. Her children

refused to join the gangs, and the gang members threatened to kill them. Gang

members also showed up at Flores-Panameno’s home and demanded money; when

she said she could not pay, they threatened to kill her children. She filed a police

report, and gang members called her to inform her that the police were working

with them and had told them about the report. That incident pushed her to leave El

Salvador for the United States, where she says she always intended to apply for

asylum.

      On April 11, 2017, the IJ denied Flores-Panameno’s motion to reopen. He

explained that at the March 15, 2016, hearing, he had given Flores-Panameno’s

former counsel two opportunities to explain to Flores-Panameno what she was

signing. The IJ also stated that he explained to her “on the record the

consequences of accepting voluntary departure through [a] Spanish translator” and

was satisfied that she understood.

      Thus, even though the IJ concluded Flores-Panameno had demonstrated

ineffective assistance of counsel, he found her contention that she was misled to be

                                          5
              Case: 17-14749     Date Filed: 01/22/2019   Page: 6 of 12


“wholly without merit.” He found that she “did not accept voluntary departure

based on [her] former counsel’s advice, but based on the procedure that the [IJ]

followed to ensure that [she] knowingly and voluntarily accept voluntary

departure.” Citing to a record not before us, the IJ said he explained several times

that voluntary departure was truly voluntary and that Flores-Panameno did not

have to accept it; that he asked twice if the contents of the document she signed

were explained in a language she understood; and that he asked if she was forced

or coerced into accepting voluntary departure. The IJ also insisted that he

explained, through a translator, the consequences of accepting voluntary

departure—including the finality and non-appealability of the decision. Thus, the

IJ concluded that, because Flores-Panameno knowingly and voluntarily requested

voluntary departure, her former counsel’s conduct “was not so prejudicial that

there is a reasonable probability that, but for his conduct, the outcome of [her]

proceedings would have been different.”

      Flores-Panameno appealed to the BIA. She acknowledged that the IJ

followed proper procedure to grant voluntary departure. Nevertheless, she

contended that she agreed to voluntary departure not because of what the IJ said

but because she thought she had to do what her attorney told her to do and because

she was not prepared to make a decision at the hearing.




                                          6
                Case: 17-14749        Date Filed: 01/22/2019       Page: 7 of 12


       The BIA dismissed the appeal. It agreed with the IJ that Flores-Panameno

failed to establish actual prejudice. It found the IJ took “substantial steps to

ensure” her acceptance was knowing and voluntary and that she had not been

misled by counsel. Flores-Panameno “concede[d] . . . that these advisals were

given and the [IJ] used the proper procedure for granting pre-conclusion voluntary

departure.” 2

       This timely petition for review followed.

                                                     II.

                                                     A.

       “We review the BIA’s denial of a motion to reopen for abuse of discretion.

Our review is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006) (citation

and quotation marks omitted). The BIA may deny a motion to reopen based on one

of at least three independent grounds: “1) failure to establish a prima facie case;



       2
          The BIA also stated that Flores-Panameno’s “assertion that her intent was always to
apply for asylum is contradicted by the fact that her written pleading states that the relief to be
sought is Temporary Protected Status and prosecutorial discretion. The box for asylum and
related relief is not checked.” The BIA should not have placed weight on Flores-Panameno’s
January 16, 2016, written pleading, in which she sought relief in the form of Temporary
Protected Status and prosecutorial discretion. That pleading was prepared by the attorney she
alleges was acting against her stated wish to apply for asylum and whose assistance the IJ found
to be ineffective. But that portion of the BIA’s analysis was nonessential to the rest of its
holding, which relied primarily on the “substantial steps” taken by the IJ to ensure voluntariness.
                                                 7
               Case: 17-14749      Date Filed: 01/22/2019      Page: 8 of 12


2) failure to introduce evidence that was material and previously unavailable; and

3) a determination that despite the alien’s statutory eligibility for relief, he or she is

not entitled to a favorable exercise of discretion.” Al Najjar v. Ashcroft, 257 F.3d

1262, 1302 (11th Cir. 2001).

       We review only the BIA’s decision, “except to the extent that it expressly

adopts the IJ’s opinion.” Id. at 1284. “Insofar as the Board adopts the IJ’s

reasoning, we will review the IJ’s decision as well.” Id.

                                                  B.

       8 U.S.C. § 1362 provides that aliens have the right to retain private counsel

in their removal proceedings. Aliens who are represented in civil removal

proceedings have the right to effective assistance of counsel. Gbaya v. U.S. Att’y

Gen., 342 F.3d 1219, 1222 (11th Cir. 2003) (quoting Mejia Rodriguez v. Reno, 178

F.3d 1139, 1146 (11th Cir. 1999)).

       We have held “that, in addition to substantial, if not exact, compliance with”

certain procedural requirements set forth by the BIA,3 “a petitioner claiming

ineffective assistance of counsel in a motion for reconsideration must also show

prejudice” as well as counsel’s deficient performance. Dakane v. U.S. Att’y Gen.,

399 F.3d 1269, 1274 (11th Cir. 2005). “Prejudice exists when the performance of



       3
        The parties do not dispute that Flores-Panameno complied with the BIA’s procedural
requirements.
                                              8
                 Case: 17-14749         Date Filed: 01/22/2019         Page: 9 of 12


counsel is so inadequate that there is a reasonable probability that but for the

attorney’s error, the outcome of the proceedings would have been different.” Id.

      Flores-Panameno contends the BIA abused its discretion in not recognizing

that she was prejudiced by being blindsided by the threat of immediate deportation

at the March 15, 2016, hearing. That blindsiding, she argues, misled her into

accepting voluntary departure. Dakane instructs that Flores-Panameno must

demonstrate that there is a reasonable probability that, but for her former counsel’s

conduct, she would not have accepted voluntary departure.

                                                        1.

      We first address the inadequate record. We have no transcript of the March

15, 2016, hearing.

      In a removal proceeding, the Attorney General has a statutory obligation to

ensure there is “a complete record . . . of all testimony and evidence produced at

the proceeding.”4 8 U.S.C. § 1229a(b)(4)(C). “If an appeal is taken from a

decision of an immigration judge, the record of proceeding shall be forwarded to

the [BIA] upon the request or the order of the [BIA].” 8 C.F.R. § 1003.5. The

BIA “transcribes proceedings, after receiving a properly filed appeal from the

decision of an [IJ].” Executive Office for Immigration Review, Board of

Immigration Appeals Practice Manual at 51 (July 11, 2018),


      4
          There is, in fact, an audio recording, but it is not part of the record.
                                                    9
               Case: 17-14749       Date Filed: 01/22/2019       Page: 10 of 12


https://www.justice.gov/eoir/page/file/1079696/download. Although the BIA does

not normally prepare transcripts in cases involving motions to reopen, it may do so

at its discretion or upon a party’s request with stated rationale. Id. If a transcript is

not prepared, a party may cite to the BIA the audio recording of the IJ proceedings,

which may be listened to by making arrangements through immigration court staff.

Id. at 62; Executive Office for Immigration Review, Immigration Court Practice

Manual at 69 (Aug. 2, 2018),

https://www.justice.gov/eoir/page/file/1084851/download.

       Here, the BIA reviewed the IJ’s voluntariness determination without

requesting the transcript or referring to the audio recording of the March 15, 2016,

hearing, even if merely to confirm the IJ’s determination was not clearly

erroneous. But Flores-Panameno could have contested the IJ’s determination by

requesting a transcript or by citing to portions of the audio recording. She did not

do either. 5

       We see Flores-Panameno’s failure to provide a transcript or citations to the

recording as similar to an appellant’s failure to comply with Rule 10(b) of the

Federal Rules of Appellate Procedure, which provides that it is the appellant’s duty

to provide us with any necessary transcript. We have previously found that,



       5
         In fact, she conceded that the IJ “followed proper procedure to grant voluntary
departure.”
                                               10
             Case: 17-14749      Date Filed: 01/22/2019   Page: 11 of 12


although the appellant’s failure to order a transcript of a hearing “greatly

hamper[ed] our review,” we could still review an appeal where the district court

memorialized its findings in a written order. See United States v. Milam, 855 F.2d

739, 741 n.3 (11th Cir. 1988). We noted, however, that we were “not inclined to

give appellants the benefit of any doubt in the absence of a transcript which they

should have ordered.” Id. And in United States v. LeSpesa, 956 F.2d 1027 (11th

Cir. 1992), we held omissions from the record do not require reversal when the

district court is able to reconstruct the record adequately. Id. at 1034–35. In line

with these cases, we hold that we can review an alien’s petition for review

asserting lack of voluntariness without a transcript where the IJ has adequately

reconstructed the record. When an alien has not exercised her right before the BIA

to request a hearing transcript or to cite to portions of the audio record, we will

accept any uncontested factual findings adequately memorialized by the IJ.

                                               2.

      Because Flores-Panameno had the burden of establishing ineffective

assistance of counsel, if she believed the record of the March 15, 2016, hearing

was helpful to her voluntariness argument, she was obligated to request the

transcript or cite to the audio recording. Because she did neither, we turn to the

record the IJ recreated in his order.




                                          11
             Case: 17-14749     Date Filed: 01/22/2019      Page: 12 of 12


      The IJ ably recreated in his order the record of the March 15, 2016, hearing.

Nevertheless, we are unclear whether the recreation reflects the entirety of the

hearing. Without the IJ expressly stating the scope of his recreation, we are

uncertain whether the record has been adequately reconstructed. Cf. LeSpesa, 956

F.2d at 1034–35. For example, the IJ describes the various steps he undertook to

ensure voluntariness. But given Flores-Panameno’s argument—that she was

coerced by her attorney’s threat of immediate deportation—it would be helpful to

know if the IJ asked any questions other than the ones he noted. For example, did

the IJ ask if Flores-Panameno had any questions or concerns? An open-ended

question such as that one could have prompted her to inquire about the veracity of

her attorney’s advice.

      Perhaps the IJ did ask other questions. But again, we do not know. We

therefore grant Flores-Panameno’s petition for review and remand for the BIA to

determine the scope of the IJ’s recreation of the record.

      PETITION GRANTED; REMANDED.




                                         12